IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00023-CV

MICHAEL D. EADES AND REBECCA EADES,
                                                           Appellants
v.

SUNRISE ESTATES PROPERTY OWNERS ASSOCIATION,
                                   Appellee


                           From the 13th District Court
                             Navarro County, Texas
                           Trial Court No. 09-17965-CV


                                      ORDER


      This appeal was referred to mediation on February 26, 2015. The parties were

ordered to confer and attempt to agree upon a mediator. Within fourteen days after the

date of the February 26, 2015 Order, Appellants were ordered to file a notice with the

Clerk of this Court which either identified the agreed-upon mediator or stated that the

parties were unable to agree upon a mediator. More than 14 days have passed and we

have not been provided notice that identified the agreed-upon mediator or stated that the

parties were unable to agree upon a mediator.
       Accordingly, the Court assigns the Honorable Rick Morris as the mediator for this

proceeding. His address and contact number are as follows:

                                          P.O. Box 1163
                                         Salado, TX 76571
                                          (254) 718-3388

       All other provision of the order referring the appeal to mediation, dated February

26, 2015, remain in effect, including that mediation must occur within thirty days after

the date of this Order assigning a mediator.




                                               PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Mediator assigned
Order issued and filed April 16, 2015




Eades v. Sunrise Estates Property Owners Association                               Page 2